Order unanimously reversed on the law with costs, motion granted and complaint dismissed. Memorandum: Supreme Court erred in denying the motion of defendant Fernando Batista for summary judgment dismissing the complaint as against him. Batista, in connection with a milk supply agreement between plaintiff and defendant Diaher Supermarket, Inc., personally guaranteed "payment of all bills, and the obligation described in paragraphs five and six [of the agreement]”. Those paragraphs relate to a $100,000 loan and its repayment, and it is undisputed that the loan has been repaid in full.
In this suit against multiple defendants, plaintiff alleges five causes of action, all of which stem from an alleged breach of the milk supply agreement. The cause of action against Fernando Batista is based upon his personal guarantee, and seeks damages in the amount of $118,048. The amount of damages is calculated pursuant to paragraph 8 of the agreement which provides, in pertinent part: "Additional damages: In the event Seller seeks to recover damages based on the failure or refusal of Buyer to purchase milk as herein provided, the parties agree that six ($.06) cents per quart of Milk for the remaining *1047period of time stipulated above to meet the minimum time required of 10 years for this agreement shall constitute said additional damages.”
It is well settled that when the terms of a written contract are clear and unambiguous, the intent of the parties must be found within the four corners of the document (Nichols v Nichols, 306 NY 490). Here, plaintiff seeks recovery from Fernando Batista only for "additional damages” under paragraph 8 of the agreement. No claim is made for unpaid bills for milk products supplied by plaintiff. Defendant’s guarantee, by its terms, does not extend his liability to the damages claimed by plaintiff, and thus his motion for summary judgment should have been granted. (Appeal from Order of Supreme Court, Kings County, Ramirez, J.—Summary Judgment.) Present—Dillon, P. J., Doerr, Boomer, Pine and Law-ton, JJ.